                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

DOUGLAS M. HURST and DEBORAH
JAYNE HURST,

        Plaintiffs,

v.                                                             Case No: 6:17-cv-1810-Orl-18TBS

UNITED STATES OF AMERICA,

        Defendant.


                                                ORDER

        This case comes before the Court on The United States of America’s Unopposed

Motion to Extend Discovery Cut-Off Date (Doc. 18). Defendant seeks a 30 day extension

of multiple case management deadlines. Plaintiffs do not oppose the motion.

        On December 22, 2018, the appropriations act that had been funding the

Department of Justice expired and appropriations to the Department lapsed. Defendant

represents that absent an appropriation the Department of Justice attorneys handling this

case are prohibited from working, even on a voluntary basis, except in very limited

circumstances[.]” (Doc. 5, ¶ 2). 1

        The Court finds that the current partial shutdown of the federal government

constitutes good cause to modify the Case Management and Scheduling Order (“CMSO”)

which governs the case (Doc. 13). Accordingly, the motion is GRANTED and the

deadlines for the completion of discovery, the filing of dispositive, Daubert and Markman


        1 “An officer or employee of the United States Government or of the District of Columbia
government may not accept voluntary services for either government or employ personal services
exceeding that authorized by law except for emergencies involving the safety of human life or the protection
of property.” 31 U.S.C.A. § 1342. This case does not involve the safety of persons or the protection of
property.
motions are all extended 30 days. This Order may not be cited as grounds to change any

other date or deadline in the case.

      DONE and ORDERED in Orlando, Florida on January 4, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         -2-
